DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2021 has been entered.

Response to Amendment
In response to the amendment filed on November 4, 2021:
Claims 1, 9, and 17 are amended.
Claims 1-20 are pending.

Response to Arguments
In response to the remarks filed on November 4, 2021:
Applicant’s argument towards the 35 USC 103 rejections of the pending claims have been fully considered but are moot in view of a new ground of rejections presented hereon.
Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submission of the Information Disclosure Statement dated November 4, 2021 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the Examiner is attached to the instant Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Belkin (Pat. No. US 6895584, published on May 17, 2005) in view of Andrade et al. (Pub. No. US 2012/0059839, published on March 8, 2012; hereinafter Andrade).

Regarding claims 1, 9, and 17, Belkin clearly shows and discloses a method, performed by one or more processors, for managing queries for processing operations on one or more data sets by back-end compute resources (Abstract); a system for managing queries for processing operations on one or more data sets by back-end compute resources, the system comprising: one or more processors; and a non-transitory storage medium that comprises executable instructions that when executed by the one or more processors, causes the system to implement the method; and a non-transitory storage medium that comprises executable instructions that when executed by one or more processors, causes the one or more processors to implement the method (Figures 1 & 6), wherein the method comprising: 

Figure 1 shows a plurality of service engines of different types (legacy code, HTML, JAVA, CGI) wherein each service engine comprises a plurality of applications or servlets of a respective service type, e.g., legacy code, HTML, JAVA, CIG, [Column 5, Lines 41-64]); 
providing a second group of computation modules configured to provide back-end compute resources using a second type of computation module (Figure 1 shows a plurality of service engines of different types (legacy code, HTML, JAVA, CGI) wherein each service engine comprises a plurality of servlets of a service type, e.g., Java Engine 126 comprising JAVA servlets 132, [Column 5, Lines 41-64]), wherein the second type of computation module is programmed using a different programming code language from the first type of computation module (suppose that the request is for a JAVA type service. In such a case, the request processing mechanism 110 invokes the JAVA engine 126, passes the request to the JAVA engine 126, and provides to the engine 126 a thread from the thread pool associated with JAVA type services, [Column 10, Lines 32-37]); 

identifying a computation module type needed by each query of a plurality of queries associated with a plurality of client applications based on a query type associated with each query, wherein a query requests processing operations on one or more data sets by an identified type of computation module, wherein the query type associated with each query indicates a type of processing (making a determination as to the type of service that is being requested by the request. This is done by executing one or more name translation functions. The name translation functions determine, based upon the URI of the request, which of the services 112 needs to be invoked to service the request. These name translation functions are executed in turn. For example, the name translation function associated with the HTML engine 122 is invoked first to determine whether the HTML engine 122 needs to be invoked to service the request. If not, then the name translation function associated with the CGI engine 124 is invoked to determine whether the CGI service engine 124 needs to be invoked to respond to the request. This process of executing the name translation functions continues until it is determined which type of service is being requested by the request. Once the service type is determined, it is compared with the service types stored in the service type column 302 of the association table 300a, [Column 9, Line 56 – Column 10, Line 15]); and 
routing each of the plurality of queries to an appropriate computation module type within the first group or the second group of computation modules based on the computation module type identified for each query (If the request is for a JAVA type service, then the request processing mechanism 110 forwards the request on to the JAVA services engine 126. In turn, the JAVA services engine 126 invokes one or more JAVA type applications 132 (e.g. servlets, server pages, JAVA programs, etc.), [Column 5, Lines 41-64]).
Andrade then alternatively or additionally discloses:
wherein a query requests processing operations on one or more data sets by an identified type of computation module, wherein the query type associated with each query indicates a type of processing (On arrival of a new query, received via an ODBC call, the Query Router is invoked by the Interpreter, which provides the structured representation for the newly arrived query. The structured representation for the query provides the information used by the Query Router to identify the specific query engines that might be candidates for executing the query. The set of candidate query engines is obtained from the Configuration Interface, specifically, by matching the query type (returned by the ODBC Interpreter) with specific query engines, [0033]);
identifying a computation module type needed by each query of a plurality of queries associated with a plurality of client applications based on a query type associated with each query (The ODBC proxy ODBC Interpreter 300 implements the ODBC interface as any other ODBC driver. The Interpreter is responsible for inspecting each query by parsing and returning the query parse tree (i.e., the query representation after having its SQL representation processed by an SQL parser (see, e.g., FIGS. 6A-6C described below)), which is then used for making a routing decision (the routing decision is made by the Query Router component, in this example) to the appropriate backend query engine by using an instance of the Query Engine Adaptation Layer, [0027]-[0028]), wherein a query requests processing operations on one or more data sets by an identified type of computation module, wherein the query type associated with each query indicates a type of processing (On arrival of a new query, received via an ODBC call, the Query Router is invoked by the Interpreter, which provides the structured representation for the newly arrived query. The structured representation for the query provides the information used by the Query Router to identify the specific query engines that might be candidates for executing the query. The set of candidate query engines is obtained from the Configuration Interface, specifically, by matching the query type (returned by the ODBC Interpreter) with specific query engines, [0033]); and 
routing each of the plurality of queries to an appropriate computation module type within the first group or the second group of computation modules based on the computation module type identified for each query (if the query is of a type that should be executed by a streaming application query engine, as indicated in the Query Type Catalog, then the query is routed to one or more streaming application query engines, [0045]). 
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Belkin with the teachings of Andrade for the purpose of routing data requests to different back-end services based on matching characteristics associated with the access requests and each back-end service.
Regarding claims 7, and 15, Andrade further discloses providing an application interface (API) configured to interface with the differing types of client applications and to produce configuration data for a module group manager to configure and manage the first and second groups of computation modules (as depicted in FIG. 1B, proxy driver 102' is coupled to a DB2.RTM. database system 110 via an ODBC driver 108; a query engine 112 used for stream processing applications 114; a query engine 116 used for Hadoop applications 118; and on Oracle's MySQL database system 122 via an ODBC driver 120. Other drivers and/or engines may also be used, [0020]-[0022]. The ODBC APIs are available via a dynamically linked library. The ODBC proxy will intercept the ODBC calls, and route queries to either the original relational database server or, alternatively, to other query engines that act as a customized database server for a specific type of query, [0037]).  
Regarding claims 8, and 16, Andrade further discloses providing an application interface (API) configured to interface with the differing types of client applications and to provide a single interactive computation query for processing that includes individual queries by different types of applications (as depicted in FIG. 1B, proxy driver 102' is coupled to a DB2.RTM. database system 110 via an ODBC driver 108; a query engine 112 used for stream processing applications 114; a query engine 116 used for Hadoop applications 118; and on Oracle's MySQL database system 122 via an ODBC driver 120. Other drivers and/or engines may also be used, [0020]-[0022]. The ODBC APIs are available via a dynamically linked library. The ODBC proxy will intercept the ODBC calls, and route queries to either the original relational database server or, alternatively, to other query engines that act as a customized database server for a specific type of query, [0037]).  


Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Belkin in view of Andrade and further in view of Du et al. (Pub. No. US 2014/0207794, published on July 24, 2014; hereinafter Du).

Regarding claims 2, 10, and 18, Du then discloses the routing each of the plurality of queries comprises routing a query based on data representing a level of trust of the query (as there are distinctions between types of queries, the user may designate a specific trust level for enabling the query processing platform 103 to better route the request. The trust level or category may also be a form of context information useful for matching a potential respondent with a particular query, [0025]).  
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Du with the teachings of Belkin, as modified by Andrade, for the purpose of routing access requests based on trust levels associated with the access requests and characteristics of data sources corresponding to the trust levels.
Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Belkin in view of Andrade and further in view of Beard et al. (Pub. No. US 2014/0082288, published on March 20, 2014; hereinafter Beard).

Regarding claims 4, 12, and 20, Beard then discloses scaling a number of computation modules in each of the first and second group of computation modules based on the computation module type (each storage tier may be scaled in one or more dimensions. In selected embodiments, the storage tier computation nodes may be scaled to provide increased compute processing dedicated to the storage tier for use in increasing IO throughput as well as transactional throughput. As an addition or alternative, the cache media resources used by the storage tier may be scaled to increase the amount of media available for storing of file system data. Thus, the storage tier can be scaled by increasing the number of storage tier nodes, by increasing the amount of media per node, or both, [0110]-[0111]).  
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Beard with the teachings of Belkin, as modified by Andrade, for the purpose of enhancing availability of a plurality of storage tier nodes by controlling a number of available nodes to service access requests based on characteristics associated with the requests and available storage tiers.
Claims 5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Belkin in view of Andrade and further in view of Yu (Pat. No. US 6351775, published on February 26, 2002).

Regarding claims 5, and 13, Yu then discloses the routing each of the plurality of queries comprises routing a query based on data representing a probability of cache hits associated with each of the plurality of queries (Although requests can in principle be processed by any of the server nodes, routing requests for the same object to a single server node will result in a better cache hit probability at the same server node, and hence better performance. As will be described below, the present invention has features which not only balance the load among the server nodes in the cluster, but which also achieve a high cache hit probability, [Column 5, Line 56 – Column 6, Line 9]).  
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Yu with the teachings of Belkin, as modified by Andrade, for the purpose of routing access requests based on potential cache hit rate associated with the access requests and characteristics of data sources corresponding to the access requests.
Claims 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Belkin in view of Andrade and further in view of Britt (Pub. No. US 2017/0019873, filed on July 14, 2015).

Regarding claims 6, and 14, Britt then discloses checking a reliability of a new version of compute code used by each of the first and second group of computation modules based on historical data and the computation module type data (when a new update is available for the IoT hub 110 it may automatically download and install the update from the IoT service 120. It may first copy the updated code into a local memory, run and verify the update before swapping out the older program code. Similarly, when updates are available for each of the IoT devices 101-105, they may initially be downloaded by the IoT hub 110 and pushed out to each of the IoT devices 101-105. Each IoT device 101-105 may then apply the update in a similar manner as described above for the IoT hub and report back the results of the update to the IoT hub 110, [0058]).  
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Britt with the teachings of Belkin, as modified by Andrade, for the purpose of ensuring updated versions of program codes for a plurality of different devices to be functioning correctly by validating the latest available version before the current version is removed and replaced.

Allowable Subject Matter
Claims 3, 11, and 19 are objected for being dependent on a rejected base independent claim respectively but would be allowable if rewritten in independent form to incorporate the subject matter of the respective base claim and all intervening claims.

Related Prior Art
The following references are relevant to the claims:
Crupi et al. (Pub. No. US 2018/0307728) teaches a central RDBMS optimizer may operate to form/create one or more remote derived sources. The optimizer may communicate with the back-end system to inform the back-end system of the specific types of queries that will be routed as part of this integrated service.
Goodsitt et al. (Pat. No. US 10,230,683) teaches cloud-based clusters and other large server deployments may utilize load balancers to distribute network traffic across physical and/or virtual servers. The load balancer may forward client requests to one of the "backend" servers, which processes the request and send a response back to the load balancer. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

              /SON T HOANG/    Primary Examiner, Art Unit 2169                                                                                                                                                                                                         November 20, 2021